                Case 20-12841-MFW                 Doc 569        Filed 12/29/20         Page 1 of 7




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                     Chapter 11

YOUFIT HEALTH CLUBS, LLC, et al., 1                        Case No. 20-12841 (MFW)

                                Debtors.                   (Jointly Administered)

                                                           Ref. Docket Nos. 76 and 227

             AMENDED ORDER ESTABLISHING PROCEDURES FOR AND
         AUTHORIZING THE SALE OR ABANDONMENT OF DE MINIMIS ASSETS

          Upon the motion (the “Motion”) 2 filed by the above-captioned debtors and debtors in

possession (collectively, the “Debtors”), pursuant to sections 105, 363, and 554 of title 11 of the

United States Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”) and Rules 2002, 6004,

6007, and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), seeking

the entry of an order authorizing the Debtors: (a) to effectuate “as is, where is” sales, without any

representations or warranties of any kind, to the extent deemed outside the ordinary course of

business (each, a “Sale,” and together, the “Sales”) of certain de minimis assets (which, for the

avoidance of doubt, shall not include the Debtors’ unexpired leases of real property or their

interests therein) (the “De Minimis Assets”), free and clear of all liens, claims, interests, and

encumbrances (the “Liens”), with any valid Liens to attach to the proceeds of the Sales to the same

extent, validity, and priority of such Liens at the time of the Sales, pursuant to the Sale Procedures

(as defined below), and (b) to abandon De Minimis Assets, pursuant to the Abandonment



1
    The last four digits of YouFit Health Clubs, LLC’s tax identification number are 6607. Due to the large number
    of debtor entities in these chapter 11 cases, a complete list of the debtor entities and the last four digits of their
    federal tax identification numbers is not provided herein. A complete list of such information may be obtained
    on the website of the claims and noticing agent at www.donlinrecano.com/yfhc. The mailing address for the
    debtor entities for purposes of these chapter 11 cases is: 1350 E. Newport Center Dr., Suite 110, Deerfield Beach,
    FL 33442.
2
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Motion.


ACTIVE 54241601v1
              Case 20-12841-MFW          Doc 569     Filed 12/29/20       Page 2 of 7




Procedures (as defined below), to the extent the Debtors determine that a Sale thereof is unlikely

to be consummated quickly or would not result in sufficient proceeds for the Debtors’ estates; and

upon the Declaration of Brian Gleason in Support of the Debtors’ Chapter 11 Petitions and

Requests for First Day Relief (the “First Day Declaration”); and upon the statements of counsel

in support of the relief requested in the Motion at the hearing before the Court; and it appearing

that this Court has jurisdiction to consider the Motion pursuant to 28 U.S.C. §§ 157 and 1334 and

the Amended Standing Order of Reference from the United States District Court for the District of

Delaware dated February 29, 2012; and it appearing that venue of these chapter 11 cases and the

Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing that this

matter is a core proceeding pursuant to 28 U.S.C. § 157(b); and it appearing that proper and

adequate notice of the Motion has been given under the circumstances and in accordance with the

Bankruptcy Rules and Local Rules and that no other or further notice is necessary; and after due

deliberation thereon; and good and sufficient cause appearing therefor,

        IT IS HEREBY ORDERED THAT:

        1.      The Motion is GRANTED as set forth herein.

        2.      The Debtors are authorized to sell De Minimis Assets in accordance with the

following procedures (collectively, the “Sale Procedures”):

                a.     If the consideration to be received by the Debtors from a purchaser who is
                       not an insider, as that term is defined in section 101(31) of the Bankruptcy
                       Code, for De Minimis Assets is equal to or less than $20,000.00, on a per-
                       transaction basis (a “Proposed Under 20k Sale”), and the lenders
                       (collectively, the “DIP Lenders”) under that certain Senior Secured
                       Superpriority Debtor-in-Possession Credit Agreement (the “DIP Credit
                       Agreement”) have provided prior written consent to the proposed
                       transaction (or series of related transactions) (which consent may be
                       provided by counsel by email), and the Debtors have provided notice to
                       counsel to any official committee appointed in these chapter 11 cases
                       (which notice may be provided to counsel by email), the Debtors may
                       submit a proposed form of order under certification of counsel authorizing

                                                 2
ACTIVE 54241601v1
              Case 20-12841-MFW        Doc 569      Filed 12/29/20     Page 3 of 7




                     the Sale of the De Minimis Assets which are the subject of the Proposed
                     Under 20k Sale, and, upon this Court entering an order authorizing such
                     Sale, may sell such De Minimis Assets without further notice to any other
                     party.

                b.   If the consideration to be received by the Debtors from a purchaser who is
                     not an insider, as that term is defined in section 101(31) of the Bankruptcy
                     Code, for De Minimis Assets on a proposed transaction (or series of related
                     transactions) is greater than $20,000.00 but does not exceed $100,000.00 (a
                     “Proposed Over 20k Sale”), and the DIP Lenders have provided prior
                     written consent to the Proposed Over 20k Sale (which consent may be
                     provided by counsel by email), the Debtors will file with the Court a notice
                     of such proposed Sale (a “Sale Notice”) and serve such Sale Notice by
                     electronic mail, overnight mail, facsimile, or hand delivery on the following
                     parties (the “Notice Parties”): (i) the Office of the United States Trustee
                     (the “U.S. Trustee”); (ii) counsel to the DIP Lenders, the prepetition
                     lenders, and their respective collateral and administrative agents; (iii)
                     counsel to any official committee appointed in these chapter 11 cases; and
                     (iv) all other known parties holding or asserting Liens on the De Minimis
                     Assets which are the subject of the Proposed Over 20k Sale and their
                     respective counsel, if known.

                c.   The Sale Notice, to the extent that the Debtors have such information, will
                     include: (i) the identity of the prospective purchaser and any relationship
                     such party has with the Debtors; (ii) the purchase price; (iii) the closing
                     date; (iv) any delivery or other charges to be paid by the Debtors in
                     connection with the Proposed Over 20k Sale; (v) a description of the De
                     Minimis Assets proposed to be sold; (vi) the book or orderly liquidation
                     value of the De Minimis Assets to be sold (if ascertainable); (vii) the
                     identity of any holder of a Lien, if any, on or in the De Minimis Assets to
                     be sold and any amounts owed to such lienholder; (viii) any other material
                     terms of the Proposed Over 20k Sale; and (ix) a description of the
                     procedures for filing objections, if any, to the Sale Notice. The Sale Notice
                     shall be sent at least seven (7) business days prior to the proposed closing
                     date of the Sale.

                d.   The Notice Parties shall have five (5) business days after service of the Sale
                     Notice to object to the Proposed Over 20k Sale (the “Notice Period”). Any
                     objection to a Proposed Over 20k Sale must be in writing and served on
                     counsel to the Debtors and the Notice Parties so as to be received by all such
                     parties prior to the expiration of the Notice Period. Any objection must state
                     with specificity the ground(s) for objection. If an objection to a Proposed
                     Over 20k Sale is properly served, the Proposed Over 20k Sale may not
                     proceed absent (i) entry of an order of the Court specifically approving the
                     Proposed Over 20k Sale, or (ii) written withdrawal of the objection and the
                     submission by the Debtors of a proposed form of order under certification
                     of counsel authorizing the Proposed Over 20k Sale, and the entry by this
                                               3
ACTIVE 54241601v1
              Case 20-12841-MFW        Doc 569      Filed 12/29/20     Page 4 of 7




                     Court of an order authorizing such Sale. If an objection is not resolved on
                     a consensual basis, the Debtors may schedule the Proposed Over 20k Sale
                     and the objection for hearing at the next available omnibus hearing date in
                     these chapter 11 cases. Absent consensual resolution of an objection, the
                     Sale will be completed only upon Court approval. If no objection by any of
                     the Notice Parties is received, the Debtors may submit a proposed form of
                     order under certification of counsel authorizing the Proposed Over 20k Sale,
                     and upon this Court entering an order authorizing such Sale, may sell such
                     De Minimis Assets without further notice to any other party.

                e.   In any proposed Sale to an insider, as that term is defined in section 101(31)
                     of the Bankruptcy Code, the Debtors must file a Sale Notice with the Court
                     and provide the Sale Notice at least seven (7) business days prior to the
                     proposed closing date of the Sale, regardless of the proposed purchase price
                     for the applicable De Minimis Assets. The Notice Parties shall have seven
                     (7) business days after service of the Sale Notice to object to a proposed
                     Sale to an insider. If an objection to a proposed Sale to an insider is timely
                     served, the proposed Sale may not proceed absent (i) entry of an order of
                     the Court specifically approving the proposed Sale or (ii) withdrawal of the
                     objection and submission by the Debtors of a proposed form of order under
                     certification of counsel authorizing the Sale, and entry by this Court of an
                     order authorizing such Sale. If an objection is not resolved on a consensual
                     basis, the Debtors may schedule the proposed Sale and the objection for
                     hearing at the next available omnibus hearing date in these chapter 11 cases.
                     If no objection by any of the Notice Parties is received, the Debtors may
                     submit a proposed form of order under certification of counsel authorizing
                     the Sale, and upon this Court entering an order authorizing such Sale, may
                     sell such De Minimis Assets without further notice to any other party.

                f.   All buyers will acquire the De Minimis Assets sold by the Debtors pursuant
                     to these Sale Procedures on an “AS IS, WHERE IS” basis without any
                     representations or warranties from the Debtors as to the quality or fitness of
                     such assets for either their intended use or any other purposes; provided,
                     however, that buyers will take title to the De Minimis Assets free and clear
                     of Liens pursuant to section 363(f) of the Bankruptcy Code, with all such
                     Liens, if any, to attach to the proceeds of any such Sale of De Minimis
                     Assets with the same validity, extent, and priority as had attached to such
                     De Minimis Assets immediately prior to such Sale.

                g.   The total amount of De Minimis Assets sold shall not exceed $500,000.00
                     in the aggregate.

                h.   All proceeds of Sales of De Minimis Assets shall be paid to the
                     administrative agent under the DIP Credit Agreement for the benefit of the
                     DIP Lenders, subject to any Permitted Encumbrances (as defined in the
                     Final DIP Order).

                                               4
ACTIVE 54241601v1
              Case 20-12841-MFW           Doc 569     Filed 12/29/20      Page 5 of 7




        3.      Pursuant to section 363(f) of the Bankruptcy Code, any Sale of De Minimis Assets

pursuant to this Order will be free and clear of all Liens whatsoever and any such Liens shall attach

to the proceeds of the Sale with the same validity, extent, and priority as such Liens had when

attached to such De Minimis Assets prior to such Sale.

        4.      Any holder of a Lien who did not object, or who withdrew its objection, to the sale

or transfer of De Minimis Assets is deemed to have consented to such Sale under section 363(f)(2)

of the Bankruptcy Code; provided, however, that the written consent of the DIP Lenders shall be

required prior to any sale and transfer of De Minimis Assets (which consent may be provided by

counsel by email).

        5.      The Sales of any De Minimis Assets shall be deemed arm’s length transactions and

the purchasers of such assets shall be deemed good faith purchasers and entitled to the protections

of section 363(m) of the Bankruptcy Code.

        6.      Service of a Sale Notice in accordance with the Sale Procedures is deemed to be

sufficient notice of the sale and transfer of De Minimis Assets covered by such Sale Notice.

        7.      To the extent the Debtors determine that a Sale is unlikely to be consummated

quickly or will not result in sufficient proceeds for the Debtors’ estates, and determine in their

business judgment that it is in the best interests of the Debtors, their estates, creditors, and other

parties in interest to abandon any of De Minimis Assets, the Debtors, with the consent of the DIP

Lenders, shall be authorized, but not required, pursuant to section 554 of the Bankruptcy Code, to

abandon such De Minimis Assets in accordance with the following procedures (the

“Abandonment Procedures”):

               a.      The Debtors shall provide written notice (the “Abandonment Notice”) by
                       electronic mail, overnight mail, facsimile, or hand delivery to the Notice
                       Parties, which notice shall include (i) a list of De Minimis Assets being
                       abandoned and (ii) a statement either of the Debtors’ attempts to sell such

                                                  5
ACTIVE 54241601v1
              Case 20-12841-MFW          Doc 569      Filed 12/29/20     Page 6 of 7




                       De Minimis Assets or setting forth the reasons why the Debtors believe that
                       a Sale is unlikely to be consummated quickly or will not result in sufficient
                       Sale proceeds for the Debtors’ estates.

                b.     The Notice Parties shall have five (5) business days after service of the
                       Abandonment Notice to object to the proposed abandonment (the
                       “Abandonment Objection Deadline”). Any objection to a proposed
                       abandonment must be in writing and served on counsel to the Debtors and
                       the Notice Parties so as to be received by all such parties prior to the
                       expiration of the Abandonment Objection Deadline and must state with
                       specificity the ground(s) for objection.

                c.     In the absence of an objection on or before the Abandonment Objection
                       Deadline, the Debtors may abandon De Minimis Assets listed on the
                       Abandonment Notice without further notice or hearing, and such
                       abandonment will be deemed fully authorized by the Court. If an objection
                       to a Proposed Abandonment is timely filed and served by the Abandonment
                       Objection Deadline, the Debtors will not proceed with the proposed
                       abandonment and may schedule the proposed abandonment and the
                       objection for hearing at the next available omnibus hearing date in these
                       chapter 11 cases. The Debtors will have the authority to proceed with the
                       proposed abandonment only if (i) the objection is withdrawn or otherwise
                       resolved or (ii) this Court overrules such objection.

        8.      The Debtors may not abandon De Minimis Assets to insiders, as that term is defined

in section 101(31) of the Bankruptcy Code, without a further order of this Court.

        9.      For the avoidance of doubt, this Order does not authorize the sale or abandonment

of the Debtors’ books and records, and any such books and records, including, but not limited to,

electronically stored information, shall be preserved absent further order of this Court.

        10.     Notwithstanding any applicability of Bankruptcy Rule 6004(h), the terms and

conditions of this Order shall be immediately effective and enforceable upon its entry.




                                                 6
ACTIVE 54241601v1
              Case 20-12841-MFW            Doc 569     Filed 12/29/20      Page 7 of 7




        11.     The Debtors are authorized and empowered to take all actions necessary to

implement the relief granted in this Order.

        12.     The Court shall retain jurisdiction with respect to all matters arising from or relating

to the interpretation or implementation of this Order.




Dated: December 29th, 2020
                                                     MARY F. WALRATH
Wilmington, Delaware                               7 UNITED STATES BANKRUPTCY JUDGE
ACTIVE 54241601v1
